Title: To Alexander Hamilton from Philip Schuyler, 3 April 1797
From: Schuyler, Philip
To: Hamilton, Alexander


Albany April 3d 1797
My Dear Sir
I took my leave of the senate on friday, And as Mr. Abm. V. Vechten has consented to be nominated a candidate for a seat in senate and will probably be Elected, I am more at ease than I should have been, If a less able man than he had been proposed, for Spencer, Gold and Tillotson have already combined to divest Mr. Jones of his seal under pretence that the comptroller ought not to be of the Legislature, a resolution for that purpose was to have been brought forward on Saturday but finding a majority averse, they would not venture, the fact is that three I have mentioned wish to govern the senate, as L hommedieu would stand alone in opposition to them. If V Vechten should not be elected, L’hommedieu and Tillotson are at variance, and the former most sincerely hates Spencer and Goold, all our friends are therefore Anxious that he should be reelected, and I believe It will be proper that he should.
Pray when you come up bring the contract between Hogeboem and me with you, new propositions have been made me relative to the Claverack estate and that paper may be wanted.
I am not in good health, my wounds are opened afresh, I hope however to be able to go to Philadelphia.
We are extremely anxious that our Eliza and the Children should Accompany you hither, pray urge her to it. Let all participate with you in our love.
Yours most affectionately
Ph: Schuyler
Alexander Hamilton Esqr
